DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 15, element (100) should be (110) and element (1800) should be (1500) as per [0054] of applicants disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 depends from a cancelled claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laitinen (6,817,354).  Laitinen discloses a combustion device (10) including a combustion chamber (11) having an opening between an interior of the combustion chamber and an ambient environment outside of the combustion chamber (SEE column 2, lines 46-50), wherein the combustion chamber has a plurality of perforations (16) between the interior of the combustion chamber and the ambient environment outside of the combustion chamber, the perforations allow the air to pass from the outdoor environment (ie: the air inherently originated from outside of the combustion device) through the perforations into the combustion chamber and further  by a blower (SEE column 2, lines 35-42), at least one lower air jet tube (17a) having at least one lower port (18a) in communication between an interior of the lower air jet tube and the combustion chamber, the at least one lower port being in a lower region of the combustion chamber (SEE Figures 1 & 2), at least one upper air jet tube (17) having at least one upper port (18) in communication between an interior of the upper jet tube and the combustion chamber, the at least one upper port being in an upper region of the combustion chamber (SEE Figures 1 & 2), and a blower (21) operatively connected to the air jet tubes, such that when the blower is turned on, air from the blower is forced through the air jet tubes, through the ports and into the combustion chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (5,462,043) in view of Rosen (2005/0121018).  Rose et al discloses a combustion device (10) having a combustion chamber (26) having an opening (32) between an interior of the combustion chamber and an ambient environment outside of the combustion chamber, at least one lower air jet tube (70) having at least one lower port (82) in communication between an interior of the lower air jet tube and the combustion chamber, the at least one lower port being in a lower region of the combustion chamber, at least one upper air jet tube (74) having at least one upper port (82) in communication between an interior of the upper jet tube and the combustion chamber, the at least one upper port (82) being in an upper region of the combustion chamber, a blower (56) operatively connected to the air jet tubes, whereby when the blower is turned on, air from the blower is forced through the air jet tubes, through the ports, and into the combustion chamber.  Rose et al does not particularly disclose the use of two handles on opposing ends of the combustion device, however adapting the combustion device of Rose et al such that it has two handles to aid in transporting the device is certainly within the level of ordinary skill in the art and would not change the principle of operation of the functioning of the combustion device of Rose et al.  Rosen teaches a combustion device (in the form of a smoker and fire pit) and is being introduced for its teaching that it is notoriously well known in the art to use oppositely disposed handles (56) which are to be grasped so that the combustion device can be lifted, inherently supporting the weight of the combustion device, so that it can be moved by hand between locations while the fire is burning in the combustion device.  It would have been obvious at the time the invention was made to a person having .


Allowable Subject Matter
Claims 1-4, 6, 7, 13-15, 22 and 24-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 13, 2021